Hill, C. J.
1. A contract contained the following clause: “The J. R. Barnes Coal Company hereby agrees to sell and ship to the Southland Knitting Mills forty ears straight run of mine coal from Brushy Mountain Coal Mines, to be delivered at the rate of three or four cars per month.” The trial judge construed this clause as follows: “A contract of delivery of forty cars of coal to be delivered at the rate of three or four cars per month would imply that there would be required from ten *486to twelve months in delivery at the rate of the three or four ears per month, it being the evident intention of the parties that the shipments should be at intervals comparatively regular.” Held, a reasonable and proper interpretation.
Decided January 15, 1912.
Rehearing denied February 12, 1912.
Appeal; from Bibb superior court — Judge Felton.
June 5, 1911.
R. S. Wimberly, Mallary & Wimberly, for plaintiff in error.
Hardeman, Jones, Callaway & Johnston, contra.
2. Irrespective of the foregoing clause of the contract, there was evidence upon which the jury could have found that the contract had been rescinded by mutual consent, so far as the two cars of coal were concerned.

Judgment affirmed.